This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Shawn D. BABCOCK
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000137

                        Decided: 10 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 19 December 2019 by a special court-martial con-
 vened at Camp Lejeune, North Carolina, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for eleven months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                 United States v. Babcock, NMCCA No. 202000137
                               Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.


                                            2